Exhibit 10.35

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement between KENNETH M. PAPAGAN
(“Executive”) and RENTRAK CORPORATION, an Oregon corporation (“Corporation”),
initially entered into as of January 1, 2007, is being amended and restated as
set forth herein, effective March 30, 2010 (as amended and restated “this
Agreement”).

1. SERVICES

1.1 Employment Position. Corporation agrees to continue to employ Executive as
President and Executive accepts such employment, under the terms and conditions
of this Agreement. Executive also agrees to serve, if elected, without separate
compensation, as an officer and/or director of any subsidiary or affiliate of
Corporation. Corporation represents to Executive that it currently has and will
maintain directors and officers liability insurance.

1.2 Term.

1.2.1 General. The term of this Agreement (the “Term”) will commence on
March 30, 2010, and, subject to the other provisions of this Section 1.2, will
expire March 31, 2011.

1.2.2 Renewal Term or Terms. The term of this Agreement will automatically
extend into one or more “Renewal Terms” of an additional one-year period that
will expire on March 31, 2012 (or March 31 of any such subsequent Renewal Term),
unless Corporation, not later than January 31, 2011 (or January 31 of any
subsequent Renewal Term), gives written notice (a “Notice of Non-Renewal”) to
Executive that the Term will not extend into a Renewal Term. Corporation may
give a Notice of Non-Renewal for any reason or for no reason. Failure to extend
the Term into a Renewal Term will not constitute a termination of Executive’s
employment effective as of the end of the Term or any applicable Renewal Term
for purposes of this Agreement. References to the “Term” of this Agreement
include the initial Term and, if the Agreement extends into one or more Renewal
Terms pursuant to this Section, the Renewal Term or Terms.

1.2.3 At-Will Employment. The parties acknowledge that Executive is and will be
an at-will employee of Corporation and nothing in this Agreement will limit the
right of Corporation or Executive to terminate this Agreement at any time for
any reason or for no reason, subject to the provisions of this Agreement
describing the compensation payable, if any, in connection with such a
termination of employment.

1.2.4 Compensation Upon Termination Following Term of Agreement. Notwithstanding
termination of this Agreement, the provisions of Section 7 will continue to
apply.

1.3 Duties. During the Term, Executive will serve in an executive capacity as
Corporation’s President. Executive will report directly to Corporation’s Chief
Executive Officer. Executive will be responsible for new business development
and strategic planning and such other or different duties on behalf of
Corporation as may be assigned from time to time by Corporation’s Chief
Executive Officer or Board of Directors (the “Board”). Executive will do such
traveling as may be required in the performance of his duties under this
Agreement.

1.4 Outside Activities. During his employment under this Agreement, Executive
will devote his full business time, energies, and attention to the business and
affairs of Corporation, and to the promotion and advancement of its interests.
Executive will perform his services faithfully, competently, and to the best of
his abilities and will not engage in professional or personal business
activities that may require an appreciable portion of Executive’s time or effort
to the detriment of Corporation’s business.

 

- 1 -



--------------------------------------------------------------------------------

1.5 Application of Corporate Policies. Executive will, except as otherwise
provided in this Agreement, be subject to Corporation’s rules, practices, and
policies applicable generally to Corporation’s senior executive employees, as
such rules, practices, and policies may be revised from time to time by the
Board.

2. COMPENSATION AND EXPENSES

2.1 Base Salary. Commencing April 1, 2010, Executive’s annual base salary will
be $309,000, payable by Corporation in a manner consistent with Corporation’s
payroll practices for management employees, as such practices may be revised
from time to time. Executive’s annual base salary will be reviewed by
Corporation’s Chief Executive Officer and Compensation Committee (the
“Committee”) on or before April 1 of each year during the Term (commencing in
2011), unless Executive’s employment has been terminated earlier pursuant to
this Agreement, to determine if such annual base salary should be increased (but
not decreased) for the following fiscal year in recognition of services to
Corporation.

2.2 Annual Bonus. Executive will be eligible to receive a cash bonus for
services during each fiscal year during the Term beginning with fiscal 2011 and
payable, to the extent earned, no later than June 30 of the following fiscal
year. The target amount of such annual cash bonus will be $100,000, with the
actual amount payable to be determined in accordance with Corporation’s Annual
Cash Bonus Plan based on the attainment of performance criteria established by
the Committee.

2.3 Equity-Based or Other Long-Term Incentive Compensation. Executive may be
granted options to purchase shares of Corporation’s common stock and/or other
equity-based awards under Corporation’s Amended and Restated 2005 Stock
Incentive Plan (the “Plan”), or under another long-term incentive compensation
plan that may be developed by Corporation for its senior executives, at the
times and in the amounts determined by the Committee. All awards will be subject
to the provisions of the Plan or such other long-term plan.

2.4 Additional Employee Benefits. Executive will receive an annual grant of 208
hours of credit (or such higher number of hours as are credited to Corporation’s
other senior executives) under Corporation’s Personal Time Off (PTO) program.
Personal time off and vacation may be taken in accordance with Corporation’s
rules, practices, and policies applicable to Corporation’s senior executive
employees, as such rules, practices, and policies may be revised from time to
time by the Board or the Committee. During the Term, Executive will be entitled
to any other employee benefits approved by the Board or the Committee, or
available to officers and other management employees generally, including any
life and medical insurance plans, 401(k) and other similar plans, and health and
welfare plans, each whether now existing or hereafter approved by the Board or
the Committee (“Benefit Plans”). The foregoing will not be construed to require
Corporation to establish any such plans or to prevent Corporation from modifying
or terminating any such Benefit Plans.

2.5 Expenses. Subject to review and approval by the chairman of Corporation’s
audit committee, Corporation will reimburse Executive for reasonable expenses
actually incurred by Executive in connection with the business of Corporation.
Executive will submit to Corporation such substantiation for such expenses as
may be reasonably required by Corporation.

3. CONFIDENTIAL INFORMATION

3.1 Definition. “Confidential Information” is all nonpublic information relating
to Corporation or its business that is disclosed to Executive, that Executive
produces, or that Executive otherwise obtains during employment. Confidential
Information also includes information received from third parties that
Corporation has agreed to treat as confidential. Examples of Confidential
Information include, without limitation, marketing plans, customer lists or
other customer information, product design and manufacturing information, and
financial information. Confidential Information does not include any information
that (i) is within the public domain other than as a result of disclosure by
Executive in violation of this Agreement, (ii) was, on or before the date of
disclosure to Executive, already known by Executive, or (iii) Executive is
required to disclose in any governmental, administrative, judicial, or
quasi-judicial proceeding, but only to the extent that Executive is so required
to disclose and provided that Executive takes reasonable steps to request
confidential treatment of such information in such proceeding.

 

- 2 -



--------------------------------------------------------------------------------

3.2 Access to Information. Executive acknowledges that in the course of his
employment he has had and will have access to Confidential Information, that
such information is a valuable asset of Corporation, and that its disclosure or
unauthorized use will cause Corporation substantial harm.

3.3 Ownership. Executive acknowledges that all Confidential Information will
continue to be the exclusive property of Corporation (or the third party that
disclosed it to Corporation), whether or not prepared in whole or in part by
Executive and whether or not disclosed to Executive or entrusted to his custody
in connection with his employment by Corporation.

3.4 Nondisclosure and Nonuse. Unless authorized or instructed in advance in
writing by Corporation, or required by law (as determined by licensed legal
counsel), Executive will not, except as required in the course of Corporation’s
business, during or after his employment, disclose to others or use any
Confidential Information, unless and until, and then only to the extent that,
such items become available to the public through no fault of Executive.

3.5 Return of Confidential Information. Upon request by Corporation during or
after his employment, and without request upon termination of employment
pursuant to this Agreement, Executive will deliver immediately to Corporation
all written, stored, saved, or otherwise tangible materials containing
Confidential Information without retaining any excerpts or copies.

3.6 Duration. The obligations set forth in this Section 3 will continue beyond
the term of employment of Executive by Corporation and for so long as Executive
possesses Confidential Information.

4. NONCOMPETITION

4.1 Competitive Entity. For purposes of this Agreement, a Competitive Entity is
any firm, corporation, partnership, limited liability company, business trust,
or other entity that is engaged in all or any of the following business
activities:

(a) The wholesale and/or revenue sharing physical or electronic distribution of
home entertainment software in any media, including without limitation video
cassettes, DVDs, video games, and PC software (“Entertainment Software”);

(b) The fulfillment, warehouse, or distributing business in connection with the
Entertainment Software industry;

(c) The collection, aggregation, tracking, and dissemination of market
information and data (such as sales, marketing, inventory, occurrence,
expenditure, and advertising data) related to consumer activity in the
entertainment industry; or

(d) The delivery of technological intelligence, industry analysis, and strategic
and tactical guidance with respect to consumer activity in the entertainment
industry.

4.2 Covenant. During the Term of and for a period ending on the last day of the
applicable Noncompete Period described in Section 5.7, Executive will not,
within any geographical area where Corporation engages in business:

(a) Directly or indirectly, alone or with any individual, partnership, limited
liability company, corporation, or other entity, become associated with, render
services to, invest in, represent, advise, or otherwise participate in any
Competitive Entity; provided, however, that nothing contained in this
Section 4.2 will prevent Executive from owning less than 5 percent of any class
of equity or debt securities listed on a national securities exchange or market,
provided such involvement is solely as a passive investor;

 

- 3 -



--------------------------------------------------------------------------------

(b) Solicit any business on behalf of a Competitive Entity from any individual,
firm, partnership, corporation, or other entity that is a customer of
Corporation during the 12 months immediately preceding the date Executive’s
employment with Corporation is terminated; or

(c) Employ or otherwise engage, or offer to employ for Executive or any other
person, entity, or corporation, the services or employment of any person who has
been an employee, sales representative, or agent of Corporation during the 12
months preceding the date Executive’s employment with Corporation is terminated.

For purposes of this Section 4, “Corporation” means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

4.3 Severability; Reform of Covenant. If, in any judicial proceeding, a court
refuses to enforce this covenant not to compete because it covers too extensive
a geographic area or is too long in its duration, the parties intend that it be
reformed and enforced to the maximum extent permitted under applicable law.

5. TERMINATION

Executive’s employment under this Agreement may terminate as follows:

5.1 Death. Executive’s employment will terminate automatically upon the date of
Executive’s death.

5.2 Disability. Corporation may, at its option, terminate Executive’s employment
under this Agreement upon written notice to Executive if Executive, because of
physical or mental incapacity or disability, fails to perform the essential
functions of his position, with reasonable accommodation, required of him under
this Agreement for a continuous period of 120 days or any 180 days within any
12-month period.

5.3 Termination by Corporation for Cause. Corporation may terminate Executive’s
employment under this Agreement for Cause at any time. For purposes of this
Agreement, “Cause” means: (a) Executive’s willful material misconduct in
performance of the duties of his position with Corporation or a material breach
by Executive of this Agreement, (b) Executive’s willful commission of a material
act of malfeasance, dishonesty, or breach of trust against Corporation or its
successors that materially harms or discredits Corporation or its successors or
is materially detrimental to the reputation of Corporation or its successors, or
(c) Executive’s conviction of or a plea of nolo contendere to a felony involving
moral turpitude. In all cases, Corporation will give Executive notice setting
for forth in reasonable detail the specific respects in which the Corporation
believes it has Cause to terminate Executive and allow Executive a reasonable
opportunity to correct such conduct.

5.4 Termination by Executive for Good Reason. Executive may terminate his
employment with Corporation under this Agreement for “Good Reason” if
Corporation has not cured the actions or circumstances which are the basis for
such termination within 30 days following receipt by the Board of written notice
from Executive setting forth the actions or circumstances constituting Good
Reason, which notice must be delivered to the Board within 90 days of the
initial existence of such actions or circumstances. For purposes of this
Agreement, “Good Reason” means:

(a) Failure of Corporation to comply with the material terms of this Agreement;
or

(b) The occurrence (without Executive’s express written consent) of any of the
following acts by Corporation or failures by Corporation to act:

(i) A substantial adverse alteration in the nature or status of Executive’s
title, position, duties, or reporting responsibilities as an executive of
Corporation;

 

- 4 -



--------------------------------------------------------------------------------

(ii) A material reduction in Executive’s base salary as set forth in this
Agreement or as the base salary may be increased from time to time;

(iii) The failure by Corporation to continue to provide Executive with benefits
and participation in Benefit Plans made available by Corporation to its senior
executives; or

(iv) The requirement by Corporation that Executive work at a location outside of
the metropolitan areas of Los Angeles, California or Portland, Oregon.

5.5 Termination by Corporation Without Cause. Corporation may terminate
Executive’s employment with Corporation without Cause for any reason or for no
reason at any time by written notice to Executive.

5.6 Termination by Executive Without Good Reason. Executive may terminate
Executive’s employment with Corporation other than for Good Reason for any other
reason or for no reason at any time by written notice to the Chief Executive
Officer of Corporation.

5.7 Applicable Noncompete Periods upon Termination. The duration of Executive’s
obligations under Section 4 (the “Noncompete Period”) will be as follows:

(a) In the event Executive terminates his employment with Corporation for Good
Reason under Section 5.4 or Corporation terminates Executive’s employment with
Corporation without Cause under Section 5.5, the Noncompete Period will continue
so long as Executive is entitled to receive Monthly Severance Payments under
Sections 6.3(a) or 7.2(a) (without giving effect to any prepayment pursuant to
the Outside Payment Date provisions of such Sections). Executive’s obligations
under this Agreement will terminate immediately if Corporation fails to make a
Monthly Severance Payment within 15 days after it is due. For this purpose, a
check for a Monthly Severance Payment mailed within such 15-day period (as
evidenced by official postmark) will be deemed to be made within such 15-day
period.

(b) Subject to extension by Corporation as provided below, in the event
Executive terminates his employment with Corporation other than for Good Reason
under Section 5.6, the Noncompete Period will be one year from the date of
termination. Corporation may in its sole discretion extend the Noncompete Period
for a period not to extend beyond 24 months from the date the Noncompete Period
would otherwise expire by agreeing to make Monthly Severance Payments to
Executive during the extended Noncompete Period. To extend the Noncompete
Period, Corporation must give Executive written notice (an “Extension Notice”)
no later than 60 days following the date of termination, stating the elected
duration of the extended Noncompete Period. The Extension Notice will constitute
a binding commitment by Corporation to make Monthly Severance Payments for the
full duration of the extended Noncompete Period and no further extension of the
Noncompete Period will be permitted. Executive’s obligations under this
Agreement will terminate immediately if Corporation fails to make a Monthly
Severance Payment within 15 days after it is due.

(c) In the event Corporation terminates Executive’s employment for Cause, the
Noncompete Period will be one year from the date of termination.

6. COMPENSATION UPON TERMINATION DURING TERM OF AGREEMENT

6.1 Definitions. For purposes of Sections 6.3 and 7.2, the following terms have
the meanings set forth below:

“Applicable Severance Period” means the greater of (i) six months, or (ii) a
period equal to three months for each full four years of continuous service as
an employee of Corporation, determined based on the number of full years of
service as of the date of termination. For example, for an employee with 18
years of continuous service as of the date of termination, the Applicable
Severance Period would be 12 months.

 

- 5 -



--------------------------------------------------------------------------------

“Outside Payment Date” means the later of (i) the 15th day of the third calendar
month of the calendar year immediately following the date of termination of
Executive, or (ii) the 15th day of the third calendar month of the fiscal year
of Corporation immediately following the date of termination of Executive.

6.2 Death or Disability. Upon termination of Executive’s employment pursuant to
Section 5.1 or Section 5.2 prior to the expiration of the Term, all obligations
of Corporation under this Agreement will cease, except that Executive will be
entitled to:

(a) Accrued base salary through the date of Executive’s termination of
employment; and

(b) Other benefits under Benefit Plans to which Executive was entitled upon such
termination of employment in accordance with the terms of such Benefit Plans.

6.3 Termination Without Cause or by Executive for Good Reason.

(a) Monthly Severance Payments.

(i) If prior to the expiration of the Term, Executive terminates his employment
with Corporation for Good Reason under Section 5.4 or Corporation terminates
Executive’s employment with Corporation without Cause under Section 5.5,
Executive will be entitled to the benefits described in Section 6.2, plus
severance payments equal to the Applicable Severance Period (or, if longer, the
number of whole calendar months remaining in the Term) multiplied by the base
salary per month in effect as of the date of termination, payable in equal
monthly installments (each installment, a “Monthly Severance Payment”). Monthly
Severance Payments will be paid in monthly installments commencing in the
calendar month following termination; provided however, that if the period over
which Monthly Severance Payments would otherwise be payable would extend beyond
the Outside Payment Date, the unpaid portion of the aggregate amount of Monthly
Severance Payments as of the Outside Payment Date will be paid to Executive in a
lump sum not later than the Outside Payment Date.

(ii) Corporation’s obligations to pay Monthly Severance Payments under this
Section 6.3(a) and to continue medical and dental insurance benefits as provided
in Section 6.3(b) are expressly conditioned on (i) Executive’s execution (not
later than 45 days after Executive’s termination) of a release (in the form
attached to this Agreement as Appendix 6.3(a)(ii), with such modifications
specifically in response to changes in applicable law as counsel for Corporation
determines to be reasonably necessary or desirable to ensure effective release
of all claims) of any and all claims that Executive may hold through the date
such release is executed against Corporation or any of its subsidiaries or
affiliates, and (ii) the expiration of any applicable revocation period
specified in such release without revocation of the release by Executive.

(iii) Monthly Severance Payments will be payable in a manner consistent with
Corporation’s payroll practices for management employees.

(iv) Executive will not be required to mitigate the Monthly Severance Payments
pursuant to this Agreement by seeking other employment; provided however, that
amounts payable by Corporation as Monthly Severance Payments will be reduced by
compensation actually received by Executive from a new employer during the
severance period described above.

 

- 6 -



--------------------------------------------------------------------------------

(b) Medical and Dental Insurance Benefits. In addition to Monthly Severance
Payments, subject to the execution of a release as described in
Section 6.3(a)(ii), Corporation will continue to provide or will arrange to
provide (at Corporation’s cost) Executive with medical and dental insurance
benefits substantially similar to those to which Executive was entitled as of
the date of termination until Corporation’s obligation to make Monthly Severance
Payments expires (without giving effect to any prepayment pursuant to the
Outside Payment Date provisions of Section 6.3(a)); provided, however, that
(i) if Executive is employed with another employer and is eligible to receive
medical and dental insurance benefits under another employer-provided plan,
Corporation’s obligation to provide the medical and dental benefits described in
this paragraph will terminate automatically, and (ii) any payments or
reimbursements from Corporation that are not exempt from taxation under
Sections 105 or 106 of the Internal Revenue Code must be made by Corporation no
later than the Outside Payment Date.

(c) Effect of Competition. Corporation’s obligation to make Monthly Severance
Payments and provide medical and dental insurance benefits to Executive will
terminate if Executive breaches a material provision of Section 4.

6.4 Termination For Cause or by Executive Without Good Reason. In the event
that, prior to the expiration of the Term, Corporation terminates Executive’s
employment with Corporation for Cause under Section 5.3, or Executive terminates
his employment with Corporation for other than Good Reason under Section 5.6,
Corporation’s obligations under this Agreement will cease and Executive will be
entitled to that portion of his base salary and employment benefits for which he
is qualified as of the date of termination and Executive will not be entitled to
any other compensation or consideration.

6.5 No Deferral of Compensation. This Agreement is intended to be exempt from
the requirements of Section 409A of the Internal Revenue Code by reason of all
payments under this Agreement being either “short-term deferrals” within the
meaning of Treas. Reg. § 1.409A-(1)(b)(4) or excluded welfare benefits under
Treas. Reg. § 1.409A-(1)(a)(5). All provisions of this Agreement shall be
interpreted in a manner consistent with preserving these exemptions.

7. COMPENSATION UPON TERMINATION FOLLOWING TERM OF AGREEMENT

7.1 Application of Section. The provisions of this Section 7 apply only if
Executive has five or more continuous years of employment with Corporation.

7.2 Termination Without Cause or by Executive for Good Reason.

(a) Monthly Severance Payments.

(i) If after the expiration of the Term, Executive terminates his employment
with Corporation for Good Reason under Section 5.4 or Corporation terminates
Executive’s employment with Corporation without Cause under Section 5.5,
Executive will be entitled to the benefits described in Section 6.2, plus
severance payments equal to the Applicable Severance Period multiplied by the
base salary per month in effect as of the date of termination, payable in equal
monthly installments (each installment, a “Monthly Severance Payment”). Monthly
Severance Payments will be paid in monthly installments commencing in the
calendar month following termination; provided however, that if the period over
which Monthly Severance Payments would otherwise be payable would extend beyond
the Outside Payment Date, the unpaid portion of the aggregate amount of Monthly
Severance Payments as of the Outside Payment Date will be paid to Executive in a
lump sum not later than the Outside Payment Date.

(ii) Corporation’s obligations to pay Monthly Severance Payments under this
Section 7.2(a) and to continue medical and dental insurance benefits as provided
in Section 7.2(b) are expressly conditioned on (i) Executive’s execution (not
later than 45 days after Executive’s termination) of a release (in the form
attached to this Agreement as Appendix 6.3(a)(ii), with such modifications
specifically in response to changes in applicable law as counsel for Corporation
determines to be reasonably necessary or

 

- 7 -



--------------------------------------------------------------------------------

desirable to ensure effective release of all claims) of any and all claims that
Executive may hold through the date such release is executed against Corporation
or any of its subsidiaries or affiliates, and (ii) the expiration of any
applicable revocation period specified in such release without revocation of the
release by Executive.

(iii) Monthly Severance Payments will be payable in a manner consistent with
Corporation’s payroll practices for management employees.

(iv) Executive will not be required to mitigate the Monthly Severance Payments
pursuant to this Agreement by seeking other employment; provided however, that
amounts payable by Corporation as Monthly Severance Payments will be reduced by
compensation actually received by Executive from a new employer during the
severance period described above.

(b) Medical and Dental Insurance Benefits. In addition to Monthly Severance
Payments, subject to the execution of a release as described in
Section 7.2(a)(ii), Corporation will continue to provide or will arrange to
provide (at Corporation’s cost) Executive with medical and dental insurance
benefits substantially similar to those to which Executive was entitled as of
the date of termination until Corporation’s obligation to make Monthly Severance
Payments expires (without giving effect to any prepayment pursuant to the
Outside Payment Date provisions of Section 7.2(a)); provided, however, that if
(i) Executive is employed with another employer and is eligible to receive
medical and dental insurance benefits under another employer-provided plan,
Corporation’s obligation to provide the medical and dental benefits described in
this paragraph will terminate automatically, and (ii) any payments or
reimbursements from Corporation that are not exempt from taxation under
Sections 105 or 106 of the Internal Revenue Code must be made by Corporation no
later than the Outside Payment Date.

(c) Effect of Competition. Corporation’s obligation to make Monthly Severance
Payments and provide medical and dental insurance benefits to Executive will
terminate if Executive breaches a material provision of Section 4.

7.3 Effect of Expiration of Term. The provisions of this Section 7 will continue
to apply and will be binding on Corporation and Executive after the expiration
of the Term for so long as Executive continues to be an employee of Corporation
unless expressly revoked or modified in writing by Corporation and Executive.

8. REDUCTION IN SEVERANCE PAYMENTS

8.1 Definitions.

“Change in Control”. For purposes of this Agreement, a “Change in Control” means
a change in ownership control as set forth in Treas. Reg. § 1.280G-1.

“Other Payment” means any payment or benefit payable to Executive in connection
with a Change in Control of Corporation pursuant to any plan, arrangement, or
agreement (other than this Agreement) with Corporation, a person whose actions
result in such Change in Control, or any person affiliated with Corporation or
such person.

“Total Payments” means all payments or benefits payable to Executive in
connection with a Change in Control, including Monthly Severance Payments
pursuant to this Agreement and any Other Payments pursuant to any other plan,
agreement, or arrangement with Corporation, a person whose actions result in the
Change in Control, or any person affiliated with Corporation or such person.

 

- 8 -



--------------------------------------------------------------------------------

8.2 Reduction in Payments.

(a) Amount of Reduction. In the event that any portion of the Total Payments
payable to Executive in connection with a Change in Control of Corporation would
constitute an “excess parachute payment” within the meaning of Section 280G(b)
of the Internal Revenue Code that is subject to the excise tax imposed on
so-called excess parachute payments pursuant to Section 4999 of the Internal
Revenue Code (an “Excise Tax”), Monthly Severance Payments otherwise payable
under Sections 6.3 or 7.2 will be reduced to avoid such Excise Tax if, and to
the extent that, such reduction will result in a larger after-tax benefit to
Executive, taking into account all applicable federal, state, and local income
and excise taxes.

(b) Application. For purposes of this Section 8.2:

(i) No portion of the Total Payments, the receipts or enjoyment of which
Executive has effectively waived in writing prior to the date of payment of any
Monthly Severance Payments, will be taken into account;

(ii) No portion of the Total Payments will be taken into account which, in the
opinion of tax counsel selected by Corporation and reasonably acceptable to
Executive (“Tax Counsel”), does not constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code;

(iii) If Executive and Corporation disagree whether any payment of Monthly
Severance Payments will result in an Excise Tax or whether a reduction in any
Monthly Severance Payments will result in a larger after-tax benefit to
Executive, the matter will be conclusively resolved by an opinion of Tax
Counsel;

(iv) Executive agrees to provide Tax Counsel with all financial information
necessary to determine the after-tax consequences of payments of Monthly
Severance Payments for purposes of determining whether, or to what extent,
Monthly Severance Payments are to be reduced pursuant to Section 8.2(a); and

(v) The value of any noncash benefit or any deferred payment or benefit included
in the Total Payments, and whether or not all or a portion of any payment or
benefit is a “parachute payment” for purposes of this Section 8.2, will be
determined by Corporation’s independent accountants in accordance with the
principles of Sections 280(G)(d)(3) and (4) of the Internal Revenue Code.

(c) Effect on Other Agreements. In the event that any other agreement, plan, or
arrangement providing for Other Payments (an “Other Agreement”) has a provision
that requires a reduction in the Other Payment governed by such Other Agreement
to avoid or eliminate an “excess parachute payment” for purposes of Section 280G
of the Internal Revenue Code, the reduction in Monthly Severance Payments
pursuant to Section 8.2(a) will be given effect before any reduction in the
Other Payment pursuant to the Other Agreement. To the extent possible,
Corporation and Executive agree that reductions in benefits under any plan,
program, or arrangement of Corporation will be reduced (only to the extent
described in Section 8.2(a)) in the following order of priority:

(i) Monthly Severance Payments under this Agreement;

(ii) Any other payments under this Agreement; and

(iii) The acceleration in the exercisability of any stock option or other stock
related award granted by Corporation.

9. REMEDIES

The respective rights and duties of Corporation and Executive under this
Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity. Executive acknowledges
that any breach or threatened breach of Sections 3 or 4 of this Agreement will
cause

 

- 9 -



--------------------------------------------------------------------------------

irreparable harm to Corporation and that any remedy at law would be inadequate
to protect the legitimate interests of Corporation. Executive agrees that
Corporation will be entitled to specific performance, or to any other form of
injunctive relief to enforce its rights under Sections 3 or 4 of this Agreement
without the necessity of showing actual damage or irreparable harm or the
posting of any bond or other security. Such remedies will be in addition to any
other remedy available to Corporation at law or in equity.

10. SEVERABILITY OF PROVISIONS

The provisions of this Agreement are severable, and if any provision of this
Agreement is held invalid, unenforceable, or unreasonable, it will be enforced
to the maximum extent permissible, and the remaining provisions of the Agreement
will continue in full force and effect.

11. NONWAIVER

Failure of Corporation at any time to require performance of any provision of
this Agreement will not limit the right of Corporation to enforce the provision.
No provision of this Agreement or breach of this Agreement may be waived by
either party except in writing signed by that party. A waiver of any breach of a
provision of this Agreement will be construed narrowly and will not be deemed to
be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

12. NOTICES

All notices required or permitted under this Agreement must be in writing and
will be deemed to have been given if delivered by hand, or mailed by
first-class, certified mail, return receipt requested, postage prepaid, to the
respective parties as follows (or to such other address as any party may
indicate by a notice delivered to the other parties hereto): (i) if to
Executive, to his residence as listed in Corporation’s records, and (ii) if to
Corporation, to the address of the principal office of Corporation, at:

One Airport Center

7700 N.E. Ambassador Place

Portland, Oregon 97220

With a copy to:

Mary Ann Frantz

Miller Nash LLP

111 SW Fifth Avenue, Suite 3400

Portland, Oregon 97204

13. ATTORNEY FEES

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
the reasonable attorney fees incurred by the prevailing party in connection with
such suit, action, or arbitration, and in any appeal. The determination of who
is the prevailing party and the amount of reasonable attorney fees to be paid to
the prevailing party will be decided by the arbitrator or arbitrators (with
respect to attorney fees incurred prior to and during the arbitration
proceedings) and by the court or courts, including any appellate courts, in
which the matter is tried, heard, or decided, including the court which hears
any exceptions made to an arbitration award submitted to it for confirmation as
a judgment (with respect to attorney fees incurred in such confirmation
proceedings).

 

- 10 -



--------------------------------------------------------------------------------

14. GOVERNING LAW

This Agreement will be construed in accordance with the laws of the state of
Oregon, without regard to any conflicts of laws rules. Any suit or action
arising out of or in connection with this Agreement, or any breach of this
Agreement, must be brought and maintained in the Multnomah County Circuit Court
of the State of Oregon. The parties irrevocably submit to the jurisdiction of
such court for the purpose of such suit or action and expressly and irrevocably
waive, to the fullest extent permitted by law, any claim that any such suit or
action has been brought in an inconvenient forum.

15. GENERAL TERMS AND CONDITIONS

This Agreement constitutes the entire understanding of the parties relating to
the employment of Executive by Corporation, and supersedes and replaces all
written and oral agreements heretofore made or existing by and between the
parties relating to such employment. Executive acknowledges that he has read and
understood all of the provisions of this Agreement and that the restrictions
contained in Sections 4 and 5.7 of this Agreement (which are substantially
identical to provisions included in the employment agreement entered into
between Corporation and Executive as of January 1, 2007) are reasonable and
necessary for the protection of Corporation’s business and have been entered
into in connection with a bona fide advancement of Executive with Corporation in
that Executive has been granted a long-term employment contract. This Agreement
will inure to the benefit of any successors or assigns of Corporation. All
captions used in this Agreement are intended solely for convenience of reference
and will in no way limit any of the provisions of this Agreement.

The parties have executed this Amended and Restated Employment Agreement as of
the date stated above.

 

    RENTRAK CORPORATION

/s/ Kenneth M. Papagan

    By:  

/s/ William P. Livek

Kenneth M. Papagan       William P. Livek       Chief Executive Officer

 

- 11 -



--------------------------------------------------------------------------------

APPENDIX 6.3(a)(ii)

FORM OF

AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE (“Release”) is made on this      day of         ,
        , by and between Rentrak Corporation, an Oregon corporation
(“Corporation”) and Kenneth M. Papagan (“Executive”). Corporation and Executive
agree as follows:

1. Payment to Executive.

 

  (a) Upon the execution of this Release, and after expiration of the revocation
period specified in Section 9 of this Release, Corporation will commence payment
of the applicable Monthly Severance Payments described in Section 6 or 7 of
Executive’s Amended and Restated Employment Agreement dated effective March 30,
2010 (the “Employment Agreement”), less normal deductions and withholdings.

 

  (b) Executive specifically acknowledges and agrees that Corporation has paid
Executive all wages and other compensation and benefits to which Executive is
entitled except those described in Paragraph 1(a) of this Release and that the
execution of this Release (and compliance with the noncompetition provisions of
Section 4 of the Employment Agreement) are conditions precedent to Corporation’s
obligation to make the Monthly Severance Payments.

2. Release by Executive.

Executive completely releases and forever discharges Corporation and each of its
past, present, and future parent and subsidiary corporations and affiliates and
each of their respective past, present, and future shareholders, officers,
directors, agents, employees, insurers, successors, and assigns (collectively,
the “Released Parties”), from any and all claims, liabilities, demands, and
causes of action of any kind, whether statutory or common law, in tort,
contract, or otherwise, in law or in equity, and whether known or unknown,
foreseen or unforeseen, in any way arising out of, concerning, or related to,
directly or indirectly, Executive’s employment with Corporation, including, but
not limited to, the termination of Executive’s employment based on any act or
omission on or prior to the effective date of this Release, but not including
(i) any claim for workers’ compensation or unemployment insurance benefits,
(ii) any claims to enforce the Employment Agreement, or (iii) any claims by
Executive for indemnification or insurance coverage relating to claims brought
or asserted against Executive by third parties arising from Executive’s
employment with Corporation or status as an officer, shareholder, and/or
director of Corporation or any of its subsidiaries. Without limiting the
generality of the foregoing, this release specifically includes, but is not
limited to, a release of claims arising under Title VII of the Civil Rights Act
of 1964; the Age Discrimination in Employment Act; the Older Workers Benefit
Protection Act; the Americans with Disabilities Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act; the Worker Adjustment
and Retraining Notification Act; and ORS chapters 652, 653, and 659A, and any
amendments to any of such laws.

3. Return of Corporation Property.

Executive represents and warrants that Executive has returned to Corporation all
property belonging to Corporation, including, but not limited to, all documents
or other media containing confidential or proprietary information of Corporation
(including without limitation customer, production, and pricing information),
and all Corporation credit cards, keys, cellular telephones, and computer
hardware and software.

 

- 1 -



--------------------------------------------------------------------------------

4. No Liability or Wrongdoing.

Corporation specifically denies any liability or wrongdoing whatsoever. Neither
this Release nor any of its provisions, terms, or conditions constitute an
admission of liability or wrongdoing or may be offered or received in evidence
in any action or proceeding as evidence of an admission of liability or
wrongdoing.

5. Severability.

If any provision of this Release is found by any court to be illegal or legally
unenforceable for any reason, the remaining provisions of this Release will
continue in full force and effect.

6. Attorney Fees.

If any action is brought to interpret or enforce this Release or any part of it,
the prevailing party will be entitled to recover from the other party its
reasonable attorney fees and costs incurred therein, including all attorney fees
and costs on any appeal or review.

7. Choice of Law.

This Release will be governed by the laws of the state of Oregon, without regard
to its principles of conflicts of laws.

8. Consideration of Agreement.

Corporation advises Executive to consult with an attorney before signing this
Release. Executive acknowledges that he has been given at least 21 days to
consider whether to execute this Release. For purposes of this 21-day period,
Executive acknowledges that this Release was delivered to him on             ,
20    , that the 21-day period will expire             , 20    , and that he may
have until that date to consider the Release.

9. Revocation.

Executive may revoke this Release by written notice, delivered to
                     within seven days following his date of signature as set
forth below. This Release becomes effective and enforceable after such seven-day
period has expired.

10. Knowing and Voluntary Agreement.

Executive acknowledges and agrees that: (a) the only consideration for this
Release is the consideration expressly described in this document and such
consideration is in addition to that which Executive is entitled to in the
absence of a waiver; (b) he has carefully read the entire Release; (c) he has
had the opportunity to review this Release and to have it reviewed and explained
to him by an attorney of his choosing; (d) he fully understands the final and
binding effect; and (e) he is signing this Release voluntarily and with the full
intent of releasing Corporation from all claims.

11. Miscellaneous.

The benefits of this Release will inure to the successors and assigns of the
parties. This is the entire agreement between Executive and Corporation
regarding the subject matter of this Release and neither party has relied on any
representation or statement, written or oral, that is not set forth in this
Release. Executive represents and warrants that Executive has not assigned any
claim that Executive may have against the Released Parties to any person or
entity.

 

- 2 -



--------------------------------------------------------------------------------

RENTRAK CORPORATION

 

By:  

 

        Kenneth M. Papagan       Title:  

 

      Date:  

 

    Date:  

 

STATE OF                             

COUNTY OF                             

This instrument was acknowledged before me on             ,         , by
[                        ].

 

 

Notary Public for the State of             

 

- 3 -